


Exhibit 10.3+


SEPARATION AGREEMENT AND RELEASE
    


This Separation Agreement and Release (“Agreement”) is made by and between Jay
Ackerman (“Employee”) and ServiceSource International, Inc. (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).


RECITALS


WHEREAS, Employee signed an Amended Employment and Confidential Information
Agreement with the Company on December 8, 2010 (the “Employment Agreement”);
WHEREAS, the Company and Employee have entered into stock agreements granting
Employee the option to purchase shares of the Company’s common stock and RSUs
subject to the terms and conditions of the Company’s Stock Option Plan and the
Stock Option Agreement (collectively the “Stock Agreements”);


WHEREAS, the Company and Employee have arrived at a mutual agreement that
Employee’s employment with the Company will terminate effective October 1, 2014
(the “Employment Separation Date”); and


WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that Employee may have
against the Company and any of the Releasees, as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company.


NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:


1.    Separation. Employee’s last day of employment with the Company and
Employee’s employment termination date shall be the Employment Separation Date.
As of the Employment Separation Date, Employee shall resign from any and all
offices Employee has with the Company. Employee shall execute such additional
documents as requested by the Company to evidence the foregoing.


2.     Consideration.


a.Severance Payment. The Company agrees to pay Employee a lump sum payment
equivalent to six (6) months of Employee’s base salary and bonus (OTE), for a
total of three hundred and fifty thousand Dollars ($350,000), less applicable
withholding (the “Severance Payment”), payable within ten (10) days following
October 2, 2014.


b.COBRA. If you timely elect continued coverage under COBRA, the Company will
pay your COBRA group health insurance premiums for you and your eligible
dependents, if applicable, until the earliest of (A) six (6) months following
the Employment Separation Date, (B) the expiration of your eligibility for the
continuation coverage under COBRA, and (C) the date when you become eligible for
substantially equivalent health insurance coverage in connection with new
employment or self-employment (such period from the Employment Separation Date
through the earliest of (A) through (C), the "COBRA Payment Period"). If you
become eligible for health insurance coverage under another employer's group
health plan or through self-employment, or if you otherwise cease to be eligible
for COBRA coverage, you must immediately notify the Company, and the




--------------------------------------------------------------------------------




Company's obligation to pay COBRA premiums shall cease. Notwithstanding the
foregoing, if the Company determines, in its sole discretion, that it cannot pay
the COBRA payments without a substantial risk of violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company instead shall provide you with taxable monthly payments in an amount
equal to the premium amount for the first month of your COBRA coverage, and such
monthly payments shall be made through the remainder of the COBRA Payment
Period.


c.Consulting Term. From the Employment Separation Date through December 31,
2014, Employee shall make himself reasonably available to the Company as a
consultant/independent contractor (the “Consulting Period”) pursuant to the
Consulting Agreement Attached hereto as Exhibit A. In said capacity, Employee
will assist the senior management of the Company regarding such duties as the
Company may require consistent with Employee’s prior responsibilities.


3.    Accrued Amounts. On or before the Employment Separation Date, the Company
will pay Employee all Accrued Amounts (as defined below), subject to payroll
deductions and required withholdings. “Accrued Amounts” means (a) any accrued
but unpaid base salary through the Employment Separation Date paid in accordance
with Company’s normal payroll practices, (b) any unreimbursed business expenses
incurred prior to the Employment Separation Date paid in accordance with Company
policies, and (c) any accrued but unused vacation time through the Employment
Separation Date due in accordance with Company plans and policies. and (d) to
the extent not paid on or prior to the Employment Separation Date, any earned
but unpaid bonus in respect of the Company’s 2014 H1, to the extent that
applicable performance targets are achieved, including any CIP payments that
would otherwise be earned for 2014 H1, payable when annual bonuses in respect of
the Company’s 2014 H1 are paid to the Company’s executive officers generally, in
each case subject to applicable tax withholding.


4.    Bonus. Company shall pay Employee his earned but unpaid 2014 H1 bonus in
the amount of approximately $50,838, to the extent that applicable performance
targets are achieved, including any CIP payments that would otherwise be earned
for 2014 H1, which sum reasonably approximates the bonus paid to similarly
situated employees. This bonus shall be payable when annual bonuses in respect
of the Company’s 2014 H1 are paid to the Company’s executive officers generally
(expected to be August 15, 2014), subject to applicable tax withholding. No
bonus of any kind will be paid for 2014 H2.


5.    Equity Grants. Employee’s unvested stock options and RSUs shall continue
to vest during the Consulting Period pursuant to the terms and conditions of the
Stock Agreements. Any stock options and RSUs that are unvested at the
termination of the Consulting Period will be forfeited permanently on that date
and will not become vested. Employee will have three (3) months following the
termination of the Consulting Period to exercise his vested Company stock
options.  Notwithstanding the foregoing, in no event may any option be exercised
after the original maximum term of the option and any such options that were
granted as incentive stock Options will lose tax-advantaged status and
automatically will convert to nonqualified options on the first day following
the date that is three (3) months after the termination of the Consulting
Period. 


6.    Benefits. Except as set forth in Section 5 above, Employee’s participation
in all other benefits and incidents of employment, and the accrual of bonuses,
vacation, and paid time off, shall cease as of the Employment Separation Date.


7.    Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,




--------------------------------------------------------------------------------




severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Employee through the date hereof.


8.    Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Employee, on his own behalf and on behalf of his respective heirs,
family members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation:


a.    any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;


b.    any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;


c.    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;


d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the Immigration Control and Reform Act; the California Family Rights Act;
the California Labor Code; the California Workers’ Compensation Act; and the
California Fair Employment and Housing Act;


e.    any and all claims for violation of the federal or any state constitution;


f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;


g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement; and






--------------------------------------------------------------------------------




h.    any and all claims for attorneys’ fees and costs.


Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not limited to, Employee’s right to file a charge
with or participate in a charge by the Equal Employment Opportunity Commission,
or any other local, state, or federal administrative body or government agency
that is authorized to enforce or administer laws related to employment, against
the Company (with the understanding that any such filing or participation does
not give Employee the right to recover any monetary damages against the Company;
Employee’s release of claims herein bars Employee from recovering such monetary
relief from the Company).


9.    Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act of 1967 ("ADEA"), and that this waiver and release is knowing
and voluntary. Employee agrees that this waiver and release does not apply to
any rights or claims that may arise under the ADEA after the Effective Date of
this Agreement. Employee acknowledges that the consideration given for this
waiver and release is in addition to anything of value to which Employee was
already entitled. Employee further acknowledges that he has been advised by this
writing that: (a) he should consult with an attorney prior to executing this
Agreement; (b) he has twenty-one (21) days within which to consider this
Agreement; (c) he has seven (7) days following his execution of this Agreement
to revoke this Agreement; (d) this Agreement shall not be effective until after
the revocation period has expired; and (e) nothing in this Agreement prevents or
precludes Employee from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Employee signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Employee hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement. Employee acknowledges and understands
that revocation must be accomplished by a written notification to the person
executing this Agreement on the Company’s behalf that is received prior to the
Effective Date. The parties agree that changes, whether material or immaterial,
do not restart the running of the 21-day period.


10.    Civil Code Section 1542. Employee acknowledges that he has been advised
to consult with legal counsel and is familiar with the provisions of California
Civil Code Section 1542, a statute that otherwise prohibits the release of
unknown claims, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.


11.    Confidentiality. Employee agrees to maintain in complete confidence the
existence of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as
“Separation Information”). Except as required by law, Employee may disclose
Separation Information only to his immediate family members, the Court in any
proceedings to enforce the terms of this Agreement, Employee’s attorney(s), and
Employee’s accountant and any professional tax advisor to the extent that they
need to know the Separation Information in order to provide advice on tax
treatment




--------------------------------------------------------------------------------




or to prepare tax returns, and must prevent disclosure of any Separation
Information to all other third parties. Employee agrees that he will not
publicize, directly or indirectly, any Separation Information.


12.    Trade Secrets and Confidential Information; Non-Solicitation. Employee
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions therein regarding nondisclosure
of the Company’s trade secrets and confidential and proprietary information, and
nonsolicitation of Company employees. Employee’s signature below constitutes his
certification under penalty of perjury that he has returned all documents and
other items provided to Employee by the Company, developed or obtained by
Employee in connection with his employment with the Company, or otherwise
belonging to the Company.


13.    No Cooperation. Employee agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement . Employee agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or other court order. If
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
he cannot provide counsel or assistance.


14.    Nondisparagement. Employee agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees.


15.    Breach. Employee acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Employee challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA, or of any provision of the Confidentiality Agreement shall
entitle the Company immediately to recover and/or cease providing the
consideration provided to Employee under this Agreement and to obtain damages,
except as provided by law.


16.    Attorneys’ Fees. Except with regard to a legal action challenging or
seeking a determination in good faith of the validity of the waiver herein under
the ADEA, in the event that either Party brings an action to enforce or effect
its rights under this Agreement, the prevailing Party shall be entitled to
recover its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.


17.    Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, with the
exception of the Confidentiality Agreement and the Stock Agreements, except as
modified herein.


18.    Governing Law. This Agreement shall be governed by the laws of the State
of California without regard for choice-of-law provisions. Employee consents to
personal and exclusive jurisdiction and venue in the State of California.


19.    Effective Date. Employee understands that this Agreement shall be null
and void if not executed by him within twenty one (21) days.  Each Party has
seven (7) days after that Party signs this




--------------------------------------------------------------------------------




Agreement to revoke it. This Agreement will become effective on the eighth (8th)
day after Employee signed this Agreement, so long as it has been signed by the
Parties and has not been revoked by either Party before that date (the
“Effective Date”).


20.    Voluntary Execution of Agreement. Employee understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Employee acknowledges that:


(a)    he has read this Agreement;


(b)
he has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of his own choice or has elected not to retain legal
counsel;



(c)
he understands the terms and consequences of this Agreement and of the releases
it contains; and



(d)    he is fully aware of the legal and binding effect of this Agreement.


(Remainder of page intentionally left blank)


IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.


JAY ACKERMAN


Dated: July 30, 2014                    _________________________________
Jay Ackerman






SERVICESOURCE INTERNATIONAL, INC.


Dated: July 30, 2014                    By: ___________________________________
        
Name:     
Title:


























--------------------------------------------------------------------------------






EXHIBIT A
CONSULTING AGREEMENT


This Consulting Agreement (this “Consulting Agreement”) is made and entered into
as of October 2, 2014 (the “Effective Date”) by and between ServiceSource
International, Inc. (the “Company”), and Jay Ackerman (“Consultant”) (each
herein referred to individually as a “Party,” or collectively as the “Parties”).


The Company desires to retain Consultant as an independent contractor to perform
consulting services for the Company, and Consultant is willing to perform such
services, on the terms described below. In consideration of the mutual promises
contained herein, the Parties agree as follows:
1.Services. Consultant shall perform services related to the transition of his
responsibilities to an individual or individuals designated by the Company. In
connection with these transition services, Consultant shall be reasonably
available and responsive to Company requests for information and assistance
during normal business hours. In no event will Consultant be expected to perform
more than ten (10) hours per week in connection with his consulting services.
For clarity, no travel is required as part of this Consulting agreement and any
travel would have to be mutually agreed and may require additional consulting
fees. Reimbursement of travel fees would be consistent with Company’s T&E
policy.  


2.    Consulting Term. The consulting term shall begin on October 2, 2014 and
end on December 31, 2014 (the “Consulting Term”).


3.Compensation. In consideration for the consulting services provided during the
Consulting Term, the Company shall pay Consultant no greater than $1.00 and
shall allow Consultant’s options to purchase Company common stock to continue to
vest during the Consulting Term. For purposes of clarity, all vesting of stock
options and RSUs shall cease at the conclusion of the Consulting Term.


4.Non-Competition. Consultant and Company acknowledges that continued consulting
under this Consulting Agreement, and therefore continued vesting in Company
stock, can only take place so long as Consultant is not working in competition
against Company. Therefore, Consultant acknowledges and agrees that during the
Consulting Term he will not be or become an employee, officer, director,
significant stockholder, salesperson, partner, representative, advisor or
manager of any company or entity in competition with Company, specifically
Concentrix, Rainmaker, Salesforce, Aptus, Gainsight or Totango. If any such
actions occur during the Consulting Term then, unless otherwise mutually agreed
in writing in advance of such action, this Consulting Agreement will immediately
become null and void and stock vesting shall cease.


5.Breach. This Consulting Agreement will become null and void should Consultant
breach any of the terms of this Consulting Agreement or the Separation and
Release Agreement dated at or around July 30, 2014.


6.Confidentiality.
Definition of Confidential Information. “Confidential Information” means any
information (including any and all combinations of individual items of
information) that relates to the actual or anticipated business and/or products,
research or development of the Company, its affiliates or subsidiaries or to the
Company’s, its affiliates’ or subsidiaries’ technical data, trade secrets, or
know-how, including, but not limited




--------------------------------------------------------------------------------




to, research, product plans, or other information regarding the Company’s, its
affiliates’ or subsidiaries’ products or services and markets therefor, customer
lists and customers (including, but not limited to, customers of the Company on
whom Consultant called or with whom Consultant became acquainted during the term
of this Consulting Agreement), software, developments, inventions, discoveries,
ideas, processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing, finances, and other business information
disclosed by the Company, its affiliates or subsidiaries, either directly or
indirectly, in writing, orally or by drawings or inspection of premises, parts,
equipment, or other property of Company, its affiliates or subsidiaries.
Notwithstanding the foregoing, Confidential Information shall not include any
such information which Consultant can establish (i) was publicly known or made
generally available prior to the time of disclosure to Consultant; (ii) becomes
publicly known or made generally available after disclosure to Consultant
through no wrongful action or inaction of Consultant; or (iii) is in the
rightful possession of Consultant, without confidentiality obligations, at the
time of disclosure as shown by Consultant’s then-contemporaneous written
records; provided that any combination of individual items of information shall
not be deemed to be within any of the foregoing exceptions merely because one or
more of the individual items are within such exception, unless the combination
as a whole is within such exception.
Nonuse and Nondisclosure. During and after the term of this Consulting
Agreement, Consultant will hold in the strictest confidence, and take all
reasonable precautions to prevent any unauthorized use or disclosure of
Confidential Information, and Consultant will not (i) use the Confidential
Information for any purpose whatsoever other than as necessary for the
performance of the Services on behalf of the Company, or (ii) disclose the
Confidential Information to any third party without the prior written consent of
an authorized representative of Company, except that Consultant may disclose
Confidential Information to extent compelled by applicable law; provided
however, prior to such disclosure, Consultant shall provide prior written notice
to Company and seek a protective order or such similar confidential protection
as may be available under applicable law. Consultant agrees that no ownership of
Confidential Information is conveyed to the Consultant. Without limiting the
foregoing, Consultant shall not use or disclose any Company property,
intellectual property rights, trade secrets or other proprietary know-how of the
Company to invent, author, make, develop, design, or otherwise enable others to
invent, author, make, develop, or design identical or substantially similar
designs as those developed under this Consulting Agreement for any third party.
Consultant agrees that Consultant’s obligations under this section shall
continue after the termination of this Consulting Agreement.
Third Party Confidential Information. Consultant recognizes that the Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Consultant agrees that at all times during the term of this Consulting
Agreement and thereafter, Consultant owes the Company and such third parties a
duty to hold all such confidential or proprietary information in the strictest
confidence and not to use it or to disclose it to any person, firm, corporation,
or other third party except as necessary in carrying out the Services for the
Company consistent with the Company’s agreement with such third party.


7.    Ownership. Consultant agrees that all right, title, and interest in and to
any copyrightable material, notes, records, drawings, designs, inventions,
improvements, developments, discoveries, ideas and trade secrets conceived,
discovered, authored, invented, developed or reduced to practice by Consultant,
solely or in collaboration with others, during the term of this Consulting
Agreement and arising out of, or in connection with, performing the Services
under this Consulting Agreement and any copyrights, patents, trade secrets, mask
work rights or other intellectual property rights relating to the foregoing, are
the sole property of the Company.






--------------------------------------------------------------------------------




8.Return of Company Materials. Upon the termination of this Consulting
Agreement, or upon Company’s earlier request, Consultant will immediately
deliver to the Company, and will not keep in Consultant’s possession, recreate,
or deliver to anyone else, any and all Company property, including, but not
limited to, Confidential Information, tangible embodiments of the Inventions,
all devices and equipment belonging to the Company, all electronically-stored
information and passwords to access such property, and any reproductions of any
of the foregoing items that Consultant may have in Consultant’s possession or
control.


9.Independent Contractor Relationship. It is the express intention of the
Company and Consultant that Consultant perform the Services as an independent
contractor to the Company. Nothing in this Consulting Agreement shall in any way
be construed to constitute Consultant as an agent or representative of the
Company. Without limiting the generality of the foregoing, Consultant is not
authorized to bind the Company to any liability or obligation or to represent
that Consultant has any such authority. Consultant agrees to furnish (or
reimburse the Company for) all tools and materials necessary to accomplish this
Consulting Agreement and shall incur all expenses associated with performance.
Consultant acknowledges and agrees that Consultant is obligated to report as
income all compensation received by Consultant pursuant to this Consulting
Agreement.


10.Indemnification. Consultant agrees to indemnify and hold harmless the Company
and its affiliates and their directors, officers and Consultants from and
against all taxes, losses, damages, liabilities, costs and expenses, including
attorneys’ fees and other legal expenses, arising directly or indirectly from or
in connection with (i) any negligent, reckless or intentionally wrongful act of
Consultant or Consultant’s assistants, Consultants, contractors or agents, (ii)
any breach by the Consultant of any of the covenants contained in this
Consulting Agreement, (iii) any failure of Consultant to perform the Services in
accordance with all applicable laws, rules and regulations, or (iv) any
violation or claimed violation of a third party’s rights resulting in whole or
in part from the Company’s use of the Inventions or other deliverables of
Consultant under this Consulting Agreement.


11.Governing Law; Consent to Personal Jurisdiction. This Consulting Agreement
shall be governed by the laws of the State of California, without regard to the
conflicts of law provisions of any jurisdiction. To the extent that any lawsuit
is permitted under this Consulting Agreement, the Parties hereby expressly
consent to the personal and exclusive jurisdiction and venue of the state and
federal courts located in California.


IN WITNESS WHEREOF, the Parties hereto have executed this Consulting Agreement
as of the date first written above.
CONSULTANT
SERVICESOURCE INTERNATIONAL, INC.

By:                                By:    _______________________________
Name:                                 Name: _____________________________
Title:                                 Title: ______________________________
Address for Notice:        
        


